Exhibit 10.25

AMENDMENT AGREEMENT dated as of February 11, 2019 (this “Amendment”), to the
Credit Agreement dated as of August 15, 2018 and as amended and restated as of
December 31, 2018 (as further amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”), among NEW FORTRESS
INTERMEDIATE LLC, a Delaware limited liability company (“Holdings”), NFE
ATLANTIC HOLDINGS LLC, a Delaware limited liability company (the “Borrower”),
the SUBSIDIARY GUARANTORS (as defined in Section 1.1 of the Credit Agreement)
from time to time party thereto, the LENDERS (as defined in the preamble to the
Credit Agreement) from time to time party thereto and MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, the “Administrative
Agent”).

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Credit Agreement. The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 2. Amendment to the Credit Agreement. Subject to Section 4 hereof,
effective as of the Amendment Effective Date, the definition of “Commitment
Termination Date” in Section 1.1 of the Credit Agreement is amended and restated
in its entirety to read as follows:

“Commitment Termination Date”: March 15, 2019.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings, the Borrower and each other Loan
Party hereby represents and warrants to each of the Lenders and the
Administrative Agent that, as of the Amendment Effective Date: (i) this
Amendment (A) has been duly authorized by all necessary corporate or other
organizational and, if required, member or shareholder action of such Person,
(B) has been duly executed and delivered by such Person and (C) constitutes a
legal, valid and binding obligation of such Person enforceable against each of
them in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (whether enforcement is sought by proceedings in equity or at law),
(ii)(A) the representations and warranties set forth in Section 3 of the Credit
Agreement or in any other Loan Document are true and correct in all material
respects on and as of the Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof and (B)
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date (such date being referred to as the “Amendment Effective Date”) that the
Administrative Agent (or its counsel) shall have received this Amendment,
executed and delivered by a duly authorized officer or signatory of Holdings,
the Borrower and the Required Lenders.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page to this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Amendment
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.









SECTION 6. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a)submits for itself and its Property in any legal action or proceeding
relating to this Amendment and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;



(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;



(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;



(d)agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;



(e)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and



(f)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section 7
any special, exemplary, punitive or consequential damages.



SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 9. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, or the Loan Parties under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provision of the Credit
Agreement specifically referred to herein. After the date hereof, any reference
to the Credit Agreement shall mean the Credit Agreement, as modified hereby, and
this Amendment shall constitute a “Loan Document” for all purposes under the
Credit Agreement and the other Loan Documents.

[Remainder of this page intentionally left blank]





2



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 
NEW FORTRESS INTERMEDIATE LLC

 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
NFE ATLANTIC HOLDINGS LLC
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Chief Financial Officer
 







[NFE Amendment Agreement]


3


 
AMERICAN LNG MARKETING LLC
 
AMERICAN NATURAL GAS HOLDINGS LLC
 
ATLANTIC ENERGY HOLDINGS LLC
 
BRADFORD COUNTY DEVELOPMENT HOLDINGS LLC
 
BRADFORD COUNTY GPF HOLDINGS LLC
 
BRADFORD COUNTY GPF PARTNERS LLC
 
BRADFORD COUNTY POWER HOLDINGS LLC
 
BRADFORD COUNTY POWER PARTNERS LLC
 
BRADFORD COUNTY REAL ESTATE HOLDINGS LLC
 
BRADFORD COUNTY REAL ESTATE PARTNERS LLC
 
BRADFORD COUNTY TRANSPORT HOLDINGS LLC
 
BRADFORD COUNTY TRANSPORT PARTNERS LLC
 
ENERGY TRANSPORT SOLUTIONS LLC
 
ISLAND LNG LLC
 
LNG HOLDINGS (FLORIDA) LLC
 
LNG HOLDINGS LLC
 
NEW FORTRESS ENERGY MARKETING LLC
 
NFE BCS HOLDINGS (A) LLC
 
NFE BCS HOLDINGS (B) LLC
 
NFE EQUIPMENT HOLDINGS LLC
 
NFE EQUIPMENT PARTNERS LLC
 
NFE ISO HOLDINGS LLC
 
NFE ISO PARTNERS LLC
 
NFE LOGISTICS HOLDINGS LLC
 
NFE MANAGEMENT LLC
 
NFE MEXICO HOLDINGS LLC
 
NFE PLANT DEVELOPMENT HOLDINGS LLC
 
NFE SOUTH POWER HOLDINGS LLC
 
NFE TRANSPORT HOLDINGS LLC
 
NFE TRANSPORT PARTNERS LLC
 
TICO DEVELOPMENT PARTNERS HOLDINGS LLC
 
TICO DEVELOPMENT PARTNERS LLC
 
NFE GHANA PARTNERS LLC
 
NFE GHANA HOLDINGS LLC
 
AMERICAN ENERGY LOGISTICS SOLUTIONS LLC
 
LA DEVELOPMENT HOLDINGS LLC
 
LA REAL ESTATE HOLDINGS LLC
 
LA REAL ESTATE PARTNERS LLC
 
PA DEVELOPMENT HOLDINGS LLC
 
PA REAL ESTATE HOLDINGS LLC
 
PA REAL ESTATE PARTNERS LLC
 
NFE HONDURAS HOLDINGS LLC
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Chief Financial Officer
 







[NFE Amendment Agreement]


4


 
ATLANTIC DISTRIBUTION HOLDINGS SRL
 
ATLANTIC ENERGY HOLDINGS LIMITED
 
ATLANTIC POWER HOLDINGS SRL
 
ATLANTIC TERMINAL HOLDINGS LIMITED
 
ATLANTIC POWER HOLDINGS LIMITED
 
NFE NORTH HOLDINGS LIMITED [BERMUDA]
 
NFE NORTH INFRASTRUCTURE LIMITED
 
NFE NORTH TRADING LIMITED
 
NFE SOUTH HOLDINGS LIMITED [BERMUDA]
 
NFE SOUTH POWER TRADING LIMITED
 
NFE SOUTH TRADING LIMITED
 
NFE NORTH DISTRIBUTION LIMITED
 
NFE NORTH HOLDINGS LIMITED [JAMAICA]
 
NFE NORTH TRANSPORT LIMITED
 
NFE SOUTH HOLDINGS LIMITED [JAMAICA]
 
NFE SOUTH POWER HOLDINGS LIMITED
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Director
 







[NFE Amendment Agreement]


5


 
AMAUNET S. DE R.L. DE C.V.
 
NFENERGIA MEXICO S. DE R.L. DE C.V.
 
NFE PACIFICO LAP S. DE R.L. DE C.V.
 
NFENERGIA GN DE BCS, S. DE R.L. DE C.V.
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Legal Representative
 







[NFE Amendment Agreement]


6


 
NFE MEXICO HOLDINGS B.V.
 
NFE MEXICO HOLDINGS PARENT B.V.
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Authorized Signatory
 







[NFE Amendment Agreement]


7


 
NFENERGIA LLC
 
SOLUCIONES DE ENERGIA LIMPIA PR LLC
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Authorized Signatory
 







[NFE Amendment Agreement]


8


 
NFENERGIA HONDURAS S. DE R.L.
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Authorized Signatory
 







[NFE Amendment Agreement]


9


 
NFE IRELAND FINANCING DESIGNATED ACTIVITY COMPANY
 
NFE SHANNON HOLDINGS LIMITED
 
SHANNON LNG LIMITED
 
SHANNON LNG ENERGY LIMITED
 
 
 
 
 
 
By:
/s/ Christopher Guinta
 
 
 
Name:
Christopher Guinta
 
 
 
Title:
Director
 







[NFE Amendment Agreement]


10


 
MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and a Lender
 
 
 
 
 
 
By:
/s/ Chance Moreland
 
 
 
Name:
Chance Moreland
 
 
 
Title:
Authorized Signatory
 







[NFE Amendment Agreement]


11

